Exhibit 10.9

 

SPORTSMAN’S WAREHOUSE HOLDINGS, INC.

2019 PERFORMANCE INCENTIVE PLAN

DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is dated
as of [__________, 2020] by and between Sportsman’s Warehouse Holdings, Inc., a
Delaware corporation (the “Corporation”), and [____________________] (the
“Director”).

W I T N E S S E T H

WHEREAS, pursuant to the Sportsman’s Warehouse Holdings, Inc. 2019 Performance
Incentive Plan (the “Plan”), the Corporation has granted to the Director
effective as of the date hereof (the “Award Date”), a credit of stock units
under the Plan (the “Award”), upon the terms and conditions set forth herein and
in the Plan.

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Director, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1.   Defined Terms.  Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.

2.   Grant.  Subject to the terms of this Agreement, the Corporation hereby
grants to the Director  an  Award with respect to an aggregate of [____________]
restricted stock units (subject to adjustment as provided in Section 7.1 of the
Plan) (the “Stock Units”).  As used herein, the term “stock unit” shall mean a
non-voting unit of measurement which is deemed for bookkeeping purposes to be
equivalent to one outstanding share of the Corporation’s Common Stock (subject
to adjustment as provided in Section 7.1 of the Plan) solely for purposes of the
Plan and this Agreement.  The Stock Units shall be used solely as a device for
the determination of the payment to eventually be made to the Director if such
Stock Units vest pursuant to Section 3.  The Stock Units shall not be treated as
property or as a trust fund of any kind.

3.   Vesting.  Subject to Section 8 below, the Award shall vest and become
nonforfeitable in twelve  (12) substantially equal installments (subject to
adjustment under Section 7.1 of the Plan), with the first installment vesting
one month following the Award Date and an additional installment vesting on each
monthly anniversary of the Award Date thereafter for the next eleven  (11)
months; provided, however, that the outstanding and unvested portion of the
Award shall vest and become nonforfeitable on the first to occur of (i)
immediately prior to the first annual meeting of the Corporation’s stockholders
that occurs in 2021 should such annual meeting occur before the first annual
anniversary of the Award Date, or (ii) upon (or, if necessary to give effect to
such acceleration, immediately prior to) a Change in Control (as such term is
defined below).  For purposes of this Agreement, “Change in Control” means the
occurrence of a change in the ownership of the Corporation, a change in the
effective control of the Corporation, or a change in the ownership of a
substantial portion of the Corporation’s assets, all within the meaning of
Treasury Regulation § 1.409A-3.





1




4.   Continuance of Service Required; No Service Commitment.  The vesting
schedule in Section 3 requires continued service through each applicable vesting
date as a condition to the vesting of the applicable installment of the Award
and the rights and benefits under this Agreement.  Service for only a portion of
the vesting period, even if a substantial portion, will not entitle the Director
to any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of services as provided in Section 8
below or under the Plan.

5.   Dividend and Voting Rights.

(a)        Limitations on Rights Associated with Units.  The Director shall have
no rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 5(b) with respect to Dividend Equivalent Rights)
and no voting rights, with respect to the Stock Units and any shares of Common
Stock underlying or issuable in respect of such Stock Units until such shares of
Common Stock are actually issued to and held of record by the Director.  No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of such shares.

(b)        Dividend Equivalent Rights Distributions.  As of any date that the
Corporation pays an ordinary cash dividend on its Common Stock, the Corporation
shall credit the Director with an additional number of Stock Units equal to (i)
the per share cash dividend paid by the Corporation on its Common Stock on such
date, multiplied by (ii) the total number of Stock Units (including any dividend
equivalents previously credited hereunder) (with such total number adjusted
pursuant to Section 7.1 of the Plan) subject to the Award as of the related
dividend payment record date, divided by (iii) the fair market value of a share
of Common Stock on the date of payment of such dividend.  Any Stock Units
credited pursuant to the foregoing provisions of this Section 5(b) shall be
subject to the same vesting, payment and other terms, conditions and
restrictions as the original Stock Units to which they relate.  No crediting of
Stock Units shall be made pursuant to this Section 5(b) with respect to any
Stock Units which, as of such record date, have either been paid pursuant to
Section 7 or terminated pursuant to Section 8.

6.   Restrictions on Transfer and Other Restrictions.  Neither the Award, nor
any interest therein or amount or shares payable in respect thereof may be sold,
assigned, transferred, pledged or otherwise disposed of, alienated or
encumbered, either voluntarily or involuntarily, except as set forth in Section
5.6 of the Plan.  The Amended and Restated Articles of Incorporation (the
“Articles”) and Bylaws of the Corporation, as either of them may be amended from
time to time, may provide for additional restrictions and limitations with
respect to the Common Stock (including additional restrictions and limitations
on the transfer of shares).  To the extent that these restrictions and
limitations are greater than those set forth in this Agreement, such
restrictions and limitations shall apply to the shares of Common Stock issuable
with respect to the Award and are incorporated herein by this reference.  Such
restrictions and limitations are not, however, in lieu of, nor shall they in any
way reduce or eliminate, any limitation or restriction on the shares of Common
Stock acquired pursuant to the Award imposed under the Plan or this Agreement.

7.   Timing and Manner of Payment of Stock Units.  On or as soon as
administratively practical following (and in all events within two and one-half
months after) the earlier to occur of





2




 

(1) the Director’s Separation from Service (as defined in Section 8 below), (2)
in 2021, on the first to occur of the first anniversary of the Award Date or the
2021  annual meeting of the Corporation’s stockholders, or (3) the occurrence of
a Change in Control, the Corporation shall deliver to the Director a number of
shares of Common Stock (either by delivering one or more certificates for such
shares or by entering such shares in book entry form, as determined by the
Corporation in its discretion) equal to the number of Stock Units subject to
this Award that have vested and become nonforfeitable pursuant to Section 3
hereof (or become vested and nonforfeitable in connection with such event, as
the case may be), unless such Stock Units terminate on or prior to such date
pursuant to Section 8.  The Corporation’s obligation to deliver shares of Common
Stock or otherwise make payment with respect to vested Stock Units is subject to
the condition precedent that the Director or other person entitled under the
Plan to receive any shares with respect to the vested Stock Units deliver to the
Corporation any representations or other documents or assurances required
pursuant to Section 8.1 of the Plan.  The Director shall have no further rights
with respect to any Stock Units that are paid or that terminate pursuant to
Section 8.

8.   Effect of Termination of Service.  The Director’s Stock Units shall
terminate to the extent such units have not become vested on or before the date
on which the Director ceases to serve as a member of the Board (the Director’s
“Separation from Service”), regardless of the reason for such separation.  If
any unvested Stock Units are terminated hereunder, such Stock Units shall
automatically terminate and be cancelled as of the date of the Director’s
Separation from Service without payment of any consideration by the Corporation
and without any other action by the Director, or the Director’s beneficiary or
personal representative, as the case may be.

9.   Adjustments Upon Specified Events.  Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan
(including, without limitation, an extraordinary cash dividend on such stock),
the Administrator shall make adjustments in accordance with such section in the
number of Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Award.  No such adjustment shall be made
with respect to any ordinary cash dividend for which dividend equivalents are
credited pursuant to Section 5(b).

10. Tax Withholding.  Subject to Section 8.1 of the Plan, upon any distribution
of shares of Common Stock in respect of the Stock Units, the Corporation shall
automatically reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of whole shares, valued at their then fair
market value (with the “fair market value” of such shares determined in
accordance with the applicable provisions of the Plan), to satisfy any
withholding obligations of the Corporation or its Subsidiaries with respect to
such distribution of shares at the minimum applicable withholding rates.  In the
event that the Corporation cannot legally satisfy such withholding obligations
by such reduction of shares, or in the event of a cash payment or any other
withholding event in respect of the Stock Units, the Corporation (or a
 Subsidiary) shall be entitled to require a cash payment by or on behalf of the
Director and/or to deduct from other compensation payable to the Director any
sums required by federal, state or local tax law to be withheld with respect to
such distribution or payment.





3




11. Notices.  Any notice to be given under the terms of this Agreement shall be
in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Director at the Director’s last address
reflected on the Corporation’s records, or at such other address as either party
may hereafter designate in writing to the other.  Any such notice shall be given
only when received, but if the Director is no longer in service to the
Corporation, shall be deemed to have been duly given by the Corporation when
enclosed in a properly sealed envelope addressed as aforesaid, registered or
certified, and deposited (postage and registry or certification fee prepaid) in
a post office or branch post office regularly maintained by the United States
Government.

12. Plan.  The Award and all rights of the Director under this Agreement are
subject to the terms and conditions of the provisions of the Plan, incorporated
herein by reference.  The Director agrees to be bound by the terms of the Plan
and this Agreement.  The Director acknowledges having read and understanding the
Plan, the Prospectus for the Plan, and this Agreement.  Unless otherwise
expressly provided in other sections of this Agreement, provisions of the Plan
that confer discretionary authority on the Board or the Administrator do not
(and shall not be deemed to) create any rights in the Director unless such
rights are expressly set forth herein or are otherwise in the sole discretion of
the Board or the Administrator so conferred by appropriate action of the Board
or the Administrator under the Plan after the date hereof.

13. Entire Agreement.  This Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof.  The
Plan and this Agreement may be amended pursuant to Section 8.6 of the
Plan.  Such amendment must be in writing and signed by the Corporation.  The
Corporation may, however, unilaterally waive any provision hereof in writing to
the extent such waiver does not adversely affect the interests of the Director
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

14. Limitation on Director’s Rights.  Participation in the Plan confers no
rights or interests other than as herein provided.  This Agreement creates only
a contractual obligation on the part of the Corporation as to amounts payable
and shall not be construed as creating a trust.  Neither the Plan nor any
underlying program, in and of itself, has any assets.  The Director shall have
only the rights of a general unsecured creditor of the Corporation with respect
to amounts credited and benefits payable, if any, with respect to the Stock
Units, and rights no greater than the right to receive the Common Stock as a
general unsecured creditor with respect to Stock Units, as and when payable
hereunder.

15. Counterparts.  This Agreement may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

16. Section Headings.  The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.





4




17. Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

18. Construction.

(a)        It is intended that the terms of the Award will not result in the
imposition of any tax liability pursuant to Section 409A of the Code.  This
Agreement shall be construed and interpreted consistent with that intent.

(b)        If the Director is a “specified employee” within the meaning of
Treasury Regulation Section 1.409A-1(i) as of the date of the Director’s
Separation from Service, the Director shall not be entitled to any payment or
benefit pursuant to Section 7  triggered by such Separation from Service until
the earlier of (i) the date which is six (6) months after his or her Separation
from Service for any reason other than death, or (ii) the date of the Director’s
death.  The provisions of this Section 18(b) shall only apply if, and to the
extent, required to avoid the imputation of any tax, penalty or interest
pursuant to Section 409A of the Code.  Any amounts otherwise payable to the
Director upon or in the six (6) month period following the Director’s Separation
from Service that are not so paid by reason of this Section 18(b) shall be paid
(without interest) as soon as practicable (and in all events within thirty (30)
days) after the date that is six (6) months after the Director’s Separation from
Service (or, if earlier, as soon as practicable, and in all events within thirty
(30) days, after the date of the Director’s death).  For purposes of this
Agreement, “Separation from Service” shall be interpreted to constitute a
“separation from service” within the meaning of Section 409A of the Code and the
Treasury Regulations promulgated thereunder.

19. Clawback Policy.  The Stock Units are subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of the Stock
Units or any shares of Common Stock or other cash or property received with
respect to the Stock Units (including any value received from a disposition of
the shares acquired upon payment of the Stock Units).

20. No Advice Regarding Grant.  The Director is hereby advised to consult with
his or her own tax, legal and/or investment advisors with respect to any advice
the Director may determine is needed or appropriate with respect to the Stock
Units (including, without limitation, to determine the foreign, state, local,
estate and/or gift tax consequences with respect to the Award).  Neither the
Corporation nor any of its officers, directors, affiliates or advisors makes any
representation (except for the terms and conditions expressly set forth in this
Award Agreement) or recommendation with respect to the Award.  Except for the
withholding rights set forth in Section 10 above, the Director is solely
responsible for any and all tax liability that may arise with respect to the
Award.

[Remainder of page intentionally left blank]





5




IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Director has hereunto set his or
her hand as of the date and year first above written.

 

SPORTSMAN’S WAREHOUSE HOLDINGS, INC.,

a  Delaware corporation

 

By:__________________________________

 

Print Name:  [___________]

Its: [___________]

 

DIRECTOR

 

___________________________________

Signature

[__Director’s Name____]

 

 

6

